BARFIELD, Judge.
We reverse the departure sentences imposed in these consolidated appeals. While the timing of offenses may constitute a clear and convincing reason for departure, the offenses must establish a continuing and persistent pattern of criminal activity. State v. Jones, 530 So.2d 53 (Fla.1988). Without a recitation by the trial court of additional facts supporting the timing of offenses, the fact that appellant committed three offenses in a ten-day period does not demonstrate a continuing and persistent pattern of criminal activity. See State v. Simpson, 554 So.2d 506 (Fla.1989); State v. Rousseau, 509 So.2d 281 (Fla.1987). After carefully reviewing the record and briefs in case no. 89-1435, we find no other reversible error. We reverse the consolidated appeals and remand for resentenc-ing within the recommended guidelines range.
SHIVERS, C.J., and WIGGINTON, J., concur.